MONTGOMERY, Judge
(dissenting).
In Fayette County Board of Education v. White, Ky., 410 S.W.2d 612 (decided December 6, 1966), this court held that the Fayette County Board of Education was compelled to “roll back” a voted building fund levy authorized by KRS 160.477 and to include it in the compensating tax rate as defined by KRS 132.010.
The only distinguishing feature in this case is that here the school board undertook to beat the “roll back” by voting a building tax levy under KRS 160.477 after the “roll back” legislation had been enacted and before its effective date, December 16, 1965. The wording of KRS 160.477(6), as quoted in the majority opinion, expressly forbids such action. The majority opinion is a masterfully-written avoidance of the plain language of this section.
It is a cardinal rule of statutory construction that words shall be given their ordinary meaning. When this rule is applied, the statute is plain.
The pertinent part is quoted for convenience :
“Notwithstanding the provisions of any other subsection of this section to the contrary, for the 1966 tax year and for all subsequent years no district board of education shall request the levy of a rate under the provisions of this section which exceeds the compensating tax rate as defined in KRS 132.010, * * $ except that a rate which has been approved by the voters under this section but which was not levied by the district board of education in 1965 may be levied after it has been reduced to the compensating tax rate as defined in KRS 132.010.”
It is to be noted that the statute was written in contemplation of action to be taken for the 1966 tax year. It expressly forbids any district board of education to request the levy of a rate which exceeds the compensating rate. The majority opinion concedes that this is the literal construction of the section. The latter part of the section fits this case like a glove when it says that any rate approved by the voters but not levied in 1965 may be levied “after it has been reduced to the compensating tax rate as defined in KRS 132.010.” The rate in question had been approved before the 1966 tax year and had not been levied in 1965. It is hard to envision a plainer case where the facts come completely under the language of a statute.
The action of the Berea board is nothing more, nor less, than an attempt to defeat the very purpose of the “roll back” legislation. KRS 132.010(6) expressly limits the *516amount of revenue to be produced in 1966 to an “amount of revenue approximately equal to that produced in 1965.” The facts of the Berea case are not distinguishable from the facts of the Fayette County Board of Education case, in which an attempt to get increased taxes was prohibited as “contrary to the overall purpose and objective of the ‘roll back’ legislation.”
The argument that the taxpayers knew what they were voting is not persuasive. It is irrelevant since the action in any view was prohibited by the statute. To place the majority decision on the basis that the voters were fully informed concerning the effect of the 100% assessment and the voted increased rate of taxation is to place it on a very dubious and uncertain ground.
For these reasons I respectfully dissent.
HILL, J., joins in this dissent.